COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Gregorio Guerrero v. The State of Texas

Appellate case numbers: 01-13-00821-CR
                        01-13-00822-CR

Trial court case numbers: 1172094
                          1172095

Trial court:             339th District Court of Harris County

        Appellant, Gregorio Guerrero, has filed a motion to consolidate the above referenced
appeals. Guerrero appeals from judgments of conviction for aggravated robbery and evading
arrest arising from the same incident. Appellant and the State have filed separate briefs under
each cause number. We DENY the motion to consolidate, however the appeals will be
considered together with one opinion.
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: January 22, 2015